PER CURIAM
John Billingsley ("Defendant") appeals judgment entered after a jury verdict convicting him of the class A felony of child kidnapping. Defendant was sentenced to ten years imprisonment as a prior and persistent offender.
For his only point on appeal, Defendant argues the trial court plainly erred in admitting allegedly inadmissible and prejudicial testimony from T. M., the mother ("the Mother") of the child-victim ("A.W."). The Mother noted she had observed similarities between the clothing worn by Defendant when her child identified him as the kidnapper on the day of his arrest and the hearsay evidence of the child's statements describing the clothing worn by the kidnapper six days earlier, when A.W. was kidnapped.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not plainly err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for use of the parties setting forth the reasons for the decision.
*165The judgment is affirmed under Rules 30.25.1

All rule citations are to the Missouri Supreme Court Rules (2016) unless otherwise indicated.